             Case 4:18-cv-07229-YGR Document 99 Filed 09/04/20 Page 1 of 6




     PAUL ANDRE (SBN 196585)                       EDWARD G. POPLAWSKI (SBN 113590)
 1
     pandre@kramerlevin.com                        epoplawski@wsgr.com
 2   LISA KOBIALKA (SBN 191404)                    OLIVIA M. KIM (SBN 228382)
     lkobialka@kramerlevin.com                     okim@wsgr.com
 3   JAMES HANNAH (SBN 237978)                     WILSON SONSINI GOODRICH & ROSATI
     jhannah@kramerlevin.com                       Professional Corporation
 4   KRISTOPHER KASTENS (SBN 254797)               633 West Fifth Street, Suite 1550
     kkastens@kramerlevin.com                      Los Angeles, CA 90071
 5
     KRAMER LEVIN NAFTALIS & FRANKEL               Telephone: (323) 210-2901
 6   LLP                                           Facsimile: (866) 974-7329
     990 Marsh Road
 7   Menlo Park, CA 94025                          RYAN R. SMITH (SBN 229323)
     Telephone: (650) 752-1700                     rsmith@wsgr.com
 8   Facsimile: (650) 752-1800                     CHRISTOPHER D. MAYS (SBN 266510)
 9                                                 cmays@wsgr.com
     Attorneys for Plaintiff                       WILSON SONSINI GOODRICH & ROSATI
10   FINJAN, INC.                                  Professional Corporation
                                                   650 Page Mill Road
11                                                 Palo Alto, CA 94304-1050
                                                   Telephone: (650) 493-9300
12                                                 Facsimile: (650) 493-6811
13
                                                   Attorneys for Defendant
14                                                 QUALYS INC.

15
                                 IN THE UNITED STATES DISTRICT COURT
16

17                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

18                                       OAKLAND DIVISION

19
     FINJAN, INC., a Delaware Corporation,        Case No.: 18-cv-07229-YGR (TSH)
20
                    Plaintiff,                    PLAINTIFF FINJAN, INC.’S AND
21                                                DEFENDANT QUALYS INC.’S
             v.                                   ADMINISTRATIVE MOTION TO FILE
22                                                DOCUMENTS UNDER SEAL
23   QUALYS INC., a Delaware Corporation,

24                  Defendant.

25

26

27

28
     __________________________________________________________________________________
     JOINT ADMINISTRATIVE MOTION                              CASE NO.: 18-cv-07229-YGR
     TO FILE DOCUMENTS UNDER SEAL
               Case 4:18-cv-07229-YGR Document 99 Filed 09/04/20 Page 2 of 6




 1 I.        INTRODUCTION
 2           Pursuant to Federal Rule of Civil Procedure 26(c), Civil Local Rules 7-11 and 79-5, Plaintiff
 3 Finjan, Inc. (“Finjan”) and Defendant Qualys Inc. (“Qualys”) (together, “the Parties”) bring this

 4 Administrative Motion to File Documents Under Seal. The portions of the Parties’ Joint Discovery

 5 Letter identified below contain confidential information of both Finjan and Qualys. Specifically, there

 6 exists good cause to file the following under seal:

 7
              Identification of   Portions of Document to            Designating     Reasons for Sealing
 8
        Documents or Portions of          be Sealed                    Party
 9        Document to be Sealed
        Joint Discovery Letter   Highlighted portions of the       Qualys            This information
10                               Joint Discovery Letter at                           contains Qualys’s
                                 pp. 1, 2                                            confidential
11                                                                                   technical and/or
12                                                                                   business
                                                                                     information. This
13                                                                                   information has
                                                                                     been designated by
14                                                                                   Qualys as “Highly
                                                                                     Confidential –
15                                                                                   Attorneys’ Eyes
16                                                                                   Only.”

17      Exhibit 5 to Joint           Entirety                      Qualys            This information
        Discovery Letter                                                             contains Qualys’s
18                                                                                   confidential
        (Qualys technical                                                            technical and/or
19
        document)                                                                    business
20                                                                                   information. This
                                                                                     information has
21                                                                                   been designated by
                                                                                     Qualys as “Highly
22                                                                                   Confidential –
                                                                                     Attorneys’ Eyes
23
                                                                                     Only.”
24

25

26

27

28                                            1
     __________________________________________________________________________________
     JOINT ADMINISTRATIVE MOTION                               CASE NO.: 18-cv-07229-YGR
     TO FILE DOCUMENTS UNDER SEAL
                  Case 4:18-cv-07229-YGR Document 99 Filed 09/04/20 Page 3 of 6




            Identification of    Portions of Document to               Designating      Reasons for Sealing
 1
       Documents or Portions of          be Sealed                       Party
 2      Document to be Sealed
       Exhibit 7 to Joint       Entirety                              Qualys           This information
 3     Discovery Letter                                                                contains Qualys’s
                                                                                       confidential
 4     (Qualys technical                                                               technical and/or
 5     document)                                                                       business
                                                                                       information. This
 6                                                                                     information has
                                                                                       been designated by
 7                                                                                     Qualys as “Highly
                                                                                       Confidential –
 8                                                                                     Attorneys’ Eyes
 9                                                                                     Only.”

10     Exhibit A to Joint               Entirety                      Finjan           This information
       Discovery Letter                                                                contains Finjan’s
11                                                                                     confidential
       (Finjan’s Damages                                                               financial
12
       Contentions)                                                                    information and
13                                                                                     confidential
                                                                                       licensing terms
14                                                                                     between Finjan and
                                                                                       third party licensees
15                                                                                     or third parties
                                                                                       whom Finjan has
16
                                                                                       communicated with
17                                                                                     regarding its
                                                                                       confidential
18                                                                                     licensing
                                                                                       negotiations. This
19                                                                                     information has
20                                                                                     been designated by
                                                                                       Finjan as “Highly
21                                                                                     Confidential –
                                                                                       Attorneys’ Eyes
22                                                                                     Only.”
23

24
                The documents listed above disclose confidential technical and/or business information of the
25
     Parties.
26

27

28                                            2
     __________________________________________________________________________________
     JOINT ADMINISTRATIVE MOTION                               CASE NO.: 18-cv-07229-YGR
     TO FILE DOCUMENTS UNDER SEAL
              Case 4:18-cv-07229-YGR Document 99 Filed 09/04/20 Page 4 of 6




 1 II.      ARGUMENT
 2          The Parties seek to seal confidential information in the Joint Discovery Letter. Mindful of the
 3 Stipulated Protective Order and also Civil Local Rule 79-5, the Parties have filed publicly the relevant

 4 excerpts of information that are not confidential. The Parties have narrowly tailored its request with

 5 this Administrative Motion, seeking to file under seal only that information that the Parties designated

 6 as containing confidential information pursuant to the Stipulated Protective Order.

 7          As set forth in the accompanying Declaration of Kristopher Kastens in Support of the Parties’
 8 Administrative Motion to File Documents Under Seal, the portions of the Joint Discovery Letter at

 9 issue and exhibits designated by Finjan, set forth above, contain confidential financial information and

10 confidential licensing terms between Finjan and third party licensees or third parties whom Finjan has

11 communicated with regarding its confidential licensing negotiations.

12          As set forth in the accompanying Declaration of Christopher Mays in support of the Parties’
13 Administrative Motion to File Documents Under Seal, the portions of the Joint Discovery Letter at

14 issue and exhibits designated by Qualys, set forth above, contain confidential technical information of

15 Qualys.

16          Pursuant to Civil Local Rule 79-5(e), the Parties are filing this Administrative Motion because
17 the documents contain information that the Parties have designated as “Highly Confidential –

18 Attorneys’ Eyes Only.” To comply with the Stipulated Protective Order in this case, the Parties are

19 required to make this motion. Consequently, this Administrative Motion should be granted because it

20 is narrowly tailored to cover only the documents for which good cause for filing under seal exist.

21          Attached hereto are redacted and unredacted versions of the documents set forth above.
22 III.     CONCLUSION
23          The Parties have shown good cause for this request to file the above-referenced documents
24 under seal. This request is narrowly tailored to seal only information that is regarded as confidential.

25 For these reasons, the Parties respectfully request that the Court grant its Administrative Motion to File

26 Under Seal.

27

28                                            3
     __________________________________________________________________________________
     JOINT ADMINISTRATIVE MOTION                               CASE NO.: 18-cv-07229-YGR
     TO FILE DOCUMENTS UNDER SEAL
            Case 4:18-cv-07229-YGR Document 99 Filed 09/04/20 Page 5 of 6




                                              Respectfully submitted,
 1

 2   Dated: September 4, 2020             By: /s/ Kristopher B. Kastens
                                              Paul J. Andre (SBN 196585)
 3                                            Lisa Kobialka (SBN 191404)
                                              James Hannah (SBN 237978)
 4                                            Kristopher Kastens (SBN 254797)
                                              KRAMER LEVIN NAFTALIS
 5
                                               & FRANKEL LLP
 6                                            990 Marsh Road
                                              Menlo Park, CA 94025
 7                                            Telephone: (650) 752-1700
                                              Facsimile: (650) 752-1800
 8                                            pandre@kramerlevin.com
 9                                            lkobialka@kramerlevin.com
                                              jhannah@kramerlevin.com
10                                            kkastens@kramerlevin.com

11                                            Attorneys for Plaintiff
                                              FINJAN, INC.
12

13
                                              Respectfully submitted,
14
                                              WILSON SONSINI GOODRICH & ROSATI
15                                            Professional Corporation
16   Dated: September 4, 2020             By: /s/ Christopher D. Mays
17                                            EDWARD D. POPLAWSKI
                                              OLIVIA M. KIM
18                                            RYAN R. SMITH
                                              CHRISTOPHER D. MAYS
19
                                              Counsel for Defendant
20
                                              QUALYS INC.
21
                                              .
22

23

24

25

26

27

28                                            4
     __________________________________________________________________________________
     JOINT ADMINISTRATIVE MOTION                               CASE NO.: 18-cv-07229-YGR
     TO FILE DOCUMENTS UNDER SEAL
             Case 4:18-cv-07229-YGR Document 99 Filed 09/04/20 Page 6 of 6




                                               ATTESTATION
 1

 2         In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 3 document has been obtained from any other signatory to this document.

 4                                                               /s/ Kristopher Kastens
                                                                 Kristopher Kastens
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            5
     __________________________________________________________________________________
     JOINT ADMINISTRATIVE MOTION                               CASE NO.: 18-cv-07229-YGR
     TO FILE DOCUMENTS UNDER SEAL
